DETAILED ACTION
Applicant’s response, filed 18 Nov. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
Claims 1-15 are rejected.

Drawings
The replacement drawings received 18 Nov. 2018 have been entered.
The objection to the drawings received 21 Nov. 2017 in the Office action mailed 18 Aug. 2020 has been withdrawn in view of the replacement drawings received 18 Nov. 2018.

Claim Interpretation
Claims 1 and 3 recite “constituents of at least one biological organisms”. Applicant’s specification at [0016] discloses the term “constituents of at least on biological organisms” should be understood to include cells, cell lines, bacterial cultures, other microorganisms or patients”. Therefore, the limitation is interpreted to mean members of at least one biological organism.
Claim 10 recites a “population dissimilarity index denoting dissimilarities between a parent and a child of each of said pairs based on said similarity metric”. Applicant’s specification at paragraphs [0060]-[0062] discloses the similarity metric can include a Euclidean distance measure or a 

Claim Interpretation- 35 USC § 112(f)
The interpretation of the vector signal formulation module, frequency domain analyzer, and subpopulation detection module in claim 1 under 35 U.S.C. 112(f) in the Office action mailed 18 Aug. 2020 has been withdrawn in view of claim amendments received 18 Nov. 2020.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 15 under 35 U.S.C. 112(b) in the Office action mailed 18 Aug. 2020 has been withdrawn in view of claim amendments received 18 Nov. 2020.
Applicant’s arguments with respect to claim 15 under 35 U.S.C. 112(b) (Applicant’s remarks at pg. 7, para. 4-5) have been considered but are moot because they do not apply to the new ground of rejection under 35 U.S.C. 112(b) set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “A system…, said system being implemented by at least one hardware processor configured to:…”. The metes and bounds 

Claim Rejections - 35 USC § 101
The rejection of claim 15 under 35 U.S.C. 101 as being directed to non-statutory subject matter in the Office action mailed 18 Aug. 2020 has been withdrawn in view of claim amendments received 18 Nov. 2020.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 3, and 15 being representative) is directed to a system, method, and product for detecting subpopulations of constituents of at least on biological organism. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1, 3, and 15 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
generate/generating a matrix comprising a set of discrete-time real valued vector signals that represent biological data compiled from a cohort of the constituents of said at least one biological organisms, wherein each column of the matrix comprises one of the discrete-time real valued signals;
perform/performing frequency domain analysis on said vector signals of said biological data to compile spectral properties of said vector signals
 to associate/associating said spectral properties with said constituents of said cohort; and
identify/identifying said subpopulations of said at least one biological organism by applying a similarity metric to said spectral properties 
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, generating a matrix of a set of discrete-time real valued vector signals, formulating biological data from a cohort of constituents of a biological organism as discrete-time real valued vector signals within a data structure (e.g. a vector or matrix), performing frequency domain analysis on the vector signals to determine spectral properties, associating the spectral properties with constituents of the cohort, and applying a similarity metric to the spectral properties to identify subpopulations of the biological organisms fall under the mental process grouping of abstract ideas. Specifically, generating a matrix of discrete-time real valued vector signals involves drawing a matrix with each column including a discrete-time real valued signal of the set, which can be practically performed in mind aided with pen and paper. Furthermore, performing a frequency domain analysis on the vector signals, associating spectral properties with constituents of the cohort, and identifying subpopulations based on a similarity metric of the spectral properties amount to mere analysis of data which can be practically performed in the mind or with pen and paper. Other than reciting the claims are carried out by one or more processors, nothing in the claims precludes the steps from being practically performed in the mind.
Furthermore, the step of performing frequency domain analysis to compile spectral properties of said vector cohort full under the mathematical concept grouping of abstract ideas. Performing frequency domain analysis to compile spectral properties requires performing mathematical calculations to determine the spectral properties, and is therefore a textual equivalent to performing a mathematical calculation.
Dependent claims 2 and 4-13 further recite and abstract idea. Dependent claims 2 and 4 further recite the analysis of the biological data to include genomic data or proteomic data. Dependent claim 5 further recites the mental process of analysis of the spectral properties to include power spectral density or total spectral energy. Dependent claim 6 further recites the mental process of analysis of the biological data to include genomic data and formulating regions of a genome of said genomic data as time values. Dependent claim 7 further recites the mental process of formulating a portion of said genomic data as a linear combination of distinct genomic events. Dependent claim 8 further recites the mental process of analysis of the genomic event to include at least one of copy number alteration events, mutations, gene expression data events or methylation data events. Dependent claim 9 further recites the mental process and mathematical concept of determining at least one of power spectral density or total spectral energy for each genomic event. Dependent claim 10 further recites the mental process of constructing a population tree composed of parent-child pairs of said constituents and forming a population dissimilarity index denoting dissimilarities between a parent and a child of each of said pairs based on similarity metric. Dependent claim 11 further recites the mental process of determining a total number of the subpopulations by detecting a total number of distinct peaks of said population dissimilarity index. Dependent claim 12 further recites the mental process and mathematical concept of performing a principal component analysis on said genomic data to obtain principal components denoting linear combinations of genome regions and analysis of said vector signals to be composed of principal components. Dependent claim 13 further recites the mental process and mathematical concept of performing a clustering procedure on a combination of said vector signals and said spectral properties by employing said total number distinct peaks as a height cutoff. Therefore, claims 1-15 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
The additional elements of claim 1 include:
at least one hardware processor;
generate, within at least one data structure of a storage medium… (i.e. storing data); and
direct the display of/displaying a representation of said identified subpopulations.
The additional element of claim 3 includes:
at least one hardware processor; and
generate, within at least one data structure of a storage medium… (i.e. storing data).
The additional element of claim 14 includes:
displaying a representation of said identified subpopulations.
The additional element of claim 15 includes:
a non-transitory computer readable medium.
Generic computers, processors, storage mediums (i.e. memory), storing data, and displaying data are generic computer components or processes which do not integrate the recited judicial exception into a practical application. Furthermore, the computer and processors and storage medium are merely recited as a tool to perform an abstract idea, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.04(d) I. Furthermore, displaying a representation of identified subpopulations amounts to necessary data outputting (i.e. insignificant extra-solution activity) and does not impose a meaningful limitation to the process of identifying the subpopulations, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g). Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus the claims are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
The additional elements of claim 1 include:
at least one hardware processor;
generate, within at least one data structure of a storage medium… (i.e. storing data); and
direct the display of/displaying a representation of said identified subpopulations.
The additional element of claim 3 includes:
at least one hardware processor; and
generate, within at least one data structure of a storage medium… (i.e. storing data).
The additional element of claim 14 includes:
displaying a representation of said identified subpopulations.
The additional element of claim 15 includes:
a non-transitory computer readable medium.
Generic computers, processors, storage mediums (i.e. memory), storing data, and displaying data are conventional computer components or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, does not amount to significantly more than the recited judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 18 Nov. 2020 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that a hardware processor configured to “generate, within at least one data structure of a storage medium in communication with the at least one hardware processor, a matrix comprising a set of discrete-time real valued signals that represent biological data compiled from a cohort of the constituents of said at least one biological organism…”, does not embody an abstract mental process when considered together with the remaining elements of the claim of performing frequency domain analysis and identifying subpopulations, and similar to the necessity for GPS receivers in SiRF Tech., Inc., the recited “at least one hardware processor” configured to perform the claimed techniques are required for the successful implementation of the aforementioned steps (Applicant’s remarks at pg. 9, para. 2 to pg. 10, para. 1). 
This argument is not persuasive. Generating a matrix comprising a set of discrete-time real valued signals that represent biological data compiled from a cohort of the constituents of said at least one biological organism involves analyzing a set of discrete-time real valued signals and writing each signal into a separate column of a matrix, thereby forming the matrix. Analyzing a set of discrete-time real valued signal data by separating each signal into columns amounts to a mere analysis of data and can be practically performed in the mind or with pen and paper (e.g. writing the matrix). Therefore, while the claims in Sirf Tech., Inc., were found to not recite an abstract idea because the claims involved analyzing GPS signals, the instant clams involve analyzing discrete-time real valued signal data, which can be practically performed in the mind or with pen and paper. While the step of generating the matrix within a data structure of a storage medium (i.e. storing the matrix) is considered an additional element, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f).  With regard to the performing and identifying steps, the steps occur after the generating of the matrix comprising a set discrete-time real valued vector signals, and involve performing data analysis steps on the vector signals; however, nothing in the performing and identifying steps affects the step of generating the matrix, such that generating a matrix cannot be practically performed in the mind aided with pen and paper. 

Applicant remarks that given the high complexity and large volume of bioinformatics data relevant to the claimed systems and methods, the use of a processor is necessary to practically carry out the “generat[ing]… perform[ing]… and identify[ing]” steps recited in claims 1 and 3, and that a mental process requires limitations which can be practically carried out within the human mind (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. This argument is not commensurate with the scope of the claims because independent claims 1 and 3 recite “a set of discrete-time real valued vector signals that represent biological data compiled from a cohort of the constituents”, but do not specify any volume of data for the discrete-time real valued vector signals. Therefore, the broadest reasonable interpretation of the claimed method involves the analysis of only a small volume of discrete-time real valued vector signals representing the biological data. Furthermore, nothing else recited in the claims precludes the steps of generating, performing, and identifying from being practically performed in the mind. 

Applicant remarks that the single element of claim 3 involving “generating, within at least one data structure of a storage medium in communication with the at least one hardware processor, a matrix comprising a set of discrete-time real valued signals that represent biological data compiled from a cohort of the constituents of said at least one biological organism…” alone is in stark contrast to the claims in Univ. of Utah Research Foundation, which merely involve the comparison of a single gene sequence, and the step cannot be practically performed in the mind when viewed in the context of claims 1 and 3 as a whole (Applicant’s remarks at pg. 10, para. 2).
This argument is not persuasive. While the limitation of generating a matrix comprising a set of discrete-time real valued signals representing biological data is different than comparing gene sequences, as recited in the claims in Univ. of Utah Research Foundation, the limitation still recites a mental process for the same reasons discussed above. While the limitation does include the additional element of the generating the matrix within a data structure of a storage medium (i.e. storing data), which cannot be practically performed in the mind, the additional element does not integrate the recited judicial exception into a practical application or provide significantly more, as discussed above.

Applicant remarks that claims 2 and 4-14 depend and include all the recitations of claims 1 and 3, and therefore are patentable due to their dependency on the independent claims (Applicant’s remarks at pg. 10, para. 3). 
This argument is not persuasive for the same reasons discussed above regarding independent claims 1 and 3.

Claim Rejections - 35 USC § 103
The rejection of claims 1-10 and 14-15 under 35 U.S.C. 103 as being unpatentable over Yin et al. (A measure of DNA sequence similarity by Fourier Transform with applications on hierarchical clustering, 2014, Journal of Theoretical Biology, 359, pg. 18-28) in the Office mailed 18 Aug. 2020 has been withdrawn in view of claim amendments received 18 Nov. 2020.
The rejection of claims 11-12 under 35 U.S.C. 103 as being unpatentable over Yin et al. and further in view of in view of Bloch et al. (US 2003/0097227 A1; cited in IDS), and Sledge et al. (Finding the number of clusters in ordered dissimilarities, 2009, Soft Comput, 13, pg. 1125-1142) in the Office mailed 18 Aug. 2020 has been withdrawn in view of claim amendments received 18 Nov. 2020.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Bloch et al. and Sledge et al., and further in view of Cutree (Cut a Tree into Groups of Data, 2011, R Documentation, Package stats, pg. 1) in the Office mailed 18 Aug. 2020 has been withdrawn in view of claim amendments received 18 Nov. 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (A measure of DNA sequence similarity by Fourier Transform with applications on hierarchical clustering, 2014, Journal of Theoretical Biology, 359, pg. 18-28; previously cited) in view of Popic et al. (Fast and scalable inference of multi-sample cancer lineages, 2015, Genome Biology, 16(91), pg. 1-17; Pub. Date: 6 May 2015; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1, 3, and 15, Yin et al. shows a method for clustering (i.e. identifying subpopulations) of DNA sequence data of species of primates (Abstract; Fig. 6) (i.e. constituents of at least on biological organism) comprising the following steps.
Yin et al. shows converting DNA sequence data (i.e. biological data) for consensus sequences from different primate species (i.e. biological data from a cohort of constituents of at least on biological organism) (Figure 6) into a set of vectors of discrete values (e.g. 0 or 1) (pg. 19, Col. 2, Par. 4).
Yin et al. shows performing a Discrete Fourier Transform (DFT) (i.e. frequency domain analysis) on the observed sequence data (e.g. the vector signals) to compile spectral properties of the data (pg. 20, Col. 1, Par. 1-3), wherein the spectral properties of the DNA sequence are associated with constituents (Figure 6).
Yin et al. shows constructing phylogenetic trees from a distance (i.e. similarity) metric to the DFT spectral data (pg. 21, Col. 1, Par. 2-3) to identify clusters (i.e. subpopulations) of primates (Figure 8).
Further regarding claim 1, Yin et al. shows displaying a tree (i.e. representation) of the identified subpopulations Fig. 8).
Regarding claims 2 and 4, Yin et al. shows the biological data is DNA sequence data (i.e. genomic data) (pg. 19, Col. 2, Par. 40; pg. 26, Col. 2, Par. 1).
Regarding claim 5, Yin et al. shows the spectral properties includes the power spectral density (pg. 20, Col. 1, Par. 1-2, eqn (2); Fig. 2).
Regarding claim 6, Yin et al. shows the biological data is DNA sequence data (i.e. genomic data) (pg. 19, Col. 2, Par. 40), wherein formulating the DNA sequence data includes formulating each position of the sequence (i.e. a region of the genome) as time domain data (pg. 18, Col. 2, Par. 4 to pg. 19, Col. 1, Par. 1).
Regarding claim 7, Yin et al. shows the generating the genomic data as a linear combination of the presence of particular nucleotides, including mutations (i.e. genomic events) (pg. 19, Col. 2, Par. 4; pg. 23, Col. 1, Par. 3; pg. 27, Col. 2, Par. 1).
Regarding claim 8, Yin et al. shows the genomic events are mutation data (pg. 23, Col. 1, Par. 3 to Col. 2, Par. 1; pg. 27, Col. 2, Par. 1; Fig. 2, e.g. number of point mutations).
Regarding claim 9, Yin et al. shows determining the power spectral density for each frequency, k, determined for each nucleotide position, n, including mutations (i.e. genomic event) (pg. 20, Col. 1, Par. 1-2, eqn (2); pg. 27, Col. 2, Par. 1; Fig. 2).
Regarding claim 10, Yin et al. shows construction a phylogenetic tree (i.e. population tree) composed of roots and nodes (i.e. parent-child pairs) (pg. 21, Col. 1, Par. 2-3) and forming a similarity index between each pair of nodes (Fig. 6, x-axis).
Regarding claim 14, Yin et al. shows displaying a tree (i.e. representation) of the identified subpopulations Fig. 8).

Further regarding claims 1, 3, and 15, Yin et al. does not show generating a matrix comprising the set of discrete-time real valued vector signals that represent the cohort of the constituents of the at least one biological organism, wherein each column of the matrix comprises one of the discrete-time real valued vector signals. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Popic et al.
Regarding claims 1 and 3, Yin et al. does not explicitly show the method is implemented by at least one hardware processor or a programmed computer (i.e. the vector signal formulation module, frequency domain analyzer, and subpopulation detection module) for performing the method, or that the data is stored in a storage medium. 
Regarding claim 15, Yin et al. does not explicitly show a computer-readable program, that when executed on a computer, enables the computer to perform the recited method.
However, these limitations were obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Yin et al.
Regarding claims 1, 3, and 15, Popic et al. shows a method for identifying subpopulations within cancer samples (Abstract; Figure 1), which includes generating binary SNP profiles for a set of samples, partitioning the samples into groups, and then generating an n x s matrix for a group (i.e. a matrix representing biological data from a cohort), where n is the number of SNVs in the group and s is the number of represented samples, such that each column of data includes the SNV data, or signal data, for one of the samples (i.e. one of the discrete-time real valued vector signals of the set) (pg. 12, col. 2, para. 2).
Further regarding claims 1, 3, and 15, Yin et al. shows the method is implemented in MATLAB (pg. 21, Col. 1, Par. 2-3) and shows benchmarking the processing time and memory resource of the method (pg. 27, Par. 2; Table 2), which requires a suitable computer with a processor, memory (i.e. a storage medium), and computer-readable medium storing instructions for performing the method and storing data for performing the method.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the discrete-time real valued vector signals representing  biological data from a cohort of constituents of at least on biological organism shown by Yin et al. to have been stored in a matrix comprising the set of discrete-time valued vector signals, wherein each column of the matrix represents one of the discrete-time real valued vector signals, as shown by Popic et al. The motivation would have been combining prior art elements (i.e. the discrete-time real time vector signals of Yin et al. and matrix of Popic et al.) according to the known method of generating a matrix of biological data, as shown by Popic et al, to yield the predictable result of the discrete-time real time vector signals of Yin et al. being stored in a matrix, with each column corresponding to a different sample (i.e. vector signal) given that storing the discrete-time real time vector signals of Yin et al. in a matrix would not have resulted in a change in the function of the discrete-time real time vector signals (e.g. as a distance measure between different DNA sequences, as shown by Yin et al. (pg. 20, col. 2, para. 4)) or a change in the function of a matrix (e.g. to store the data).It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Yin et al. to be implemented by a computer including at least one hardware processor and stored on a computer-readable medium and to have stored the generated matrix in a storage medium, as suggested by Yin et al. (pg. 21, Col. 1, Par. 2-3; pg. 27, Par. 2; Table 2). The motivation would have been combining prior art elements according to known methods to yield the predictable result of a computer implemented method, a computer-readable medium for performing the method, and a storage medium storing the generated matrix. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III. Therefore, the invention is prima facie obvious.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al., as applied to claim 3 above, and further in view of in view of Bloch et al. (US 2003/0097227 A1; cited in IDS; previously cited), and Sledge et al. (Finding the number of clusters in ordered dissimilarities, 2009, Soft Comput, 13, pg. 1125-1142; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 11, Yin et al. shows performing a clustering procedure similarity measures (i.e. dissimilarity indexes) to construct a phylogenetic tree (i.e. identify population subgroups) (pg. 21, Col. 1, Par. 2-3).
Regarding claim 12, Yin et al. shows the biological data is DNA sequence data (i.e. genomic data (Pg. 19, Col. 2, Par. 40), wherein generating the DNA sequence data includes formulating each position of the sequence (i.e. a region of the genome) in a vector (i.e. a linear combination of the genome regions) (pg. 19, Col. 2, Par. 4 to pg. 20, Col. 1, Par. 1). 
Further regarding claims 11, Yin et al. in view of Popic et al., as applied to claim 3 above, does not show determining a total number of subpopulations by detecting a total number of distinct peaks of the dissimilarity index. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown Sledge et al.
Regarding claim 12, Yin et al. does not show performing a principal component analysis on the genomic data to obtain principal components, wherein said vector signals are composed of said principal components. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Bloch et al.
Regarding claim 11, Sledge et al. shows a method for identifying a number of clusters for clustering methods (Abstract), which includes determining a number of clusters (i.e. a number of subpopulations) by representing dissimilarity metrics as histograms and detecting the number of peaks in the histogram (pg. 1131, Col. 2, Par. 2-3) and then partitioning the data into the determined number of clusters (pg. 2009, Col. 2, Par. 1). Sledge et al. further shows using the cluster count extraction has the potential to replace the need for human interpretation of the number of clusters (pg. 1141, Col. 2, Par. 2).
Regarding claim 12, Bloch et al. shows a method for classifying biological elements into functional families (i.e. subgroups) (Abstract), which includes using principal component analysis (PCA) on vectors comprising numeric representations of sequence data to reduce the dimensionality of the vectors before performing a data transformation ([0045]-[0047];[0050];[0083];[0088]-[0089]; FIGURE 5, #25), thereby obtaining vectors composed of the principal components. Bloch et al. further shows this reduction preserves functionally important features and is useful when dealing with a large database of indices ([0088]).
It would have been further prima facie obvious to have modified the clustering method, shown by Lin et al., to have determined the number of clusters (i.e. subpopulations) by detecting a number of peaks of the dissimilarity index, as shown by Sledge et al. (pg. 1131, Col. 2, Par. 2-3), on the spectral properties shown by Yin et al.. The motivation would have been to replace the need for human interpretation of the number of clusters, as shown by Sledge et al. (pg. 1141, Col. 2, Par. 2). This modification would have had a reasonable expectation of success because Sledge et al. further shows the cluster identification method is domain independent and does not care if the objects are human gene sequences, measurements of iris petals, or the voting records of Congressmen (pg. 1127, Col. 1, Par. 2; Fig. 5 and pg. 1127, Col. 1, Par. 4, e.g. the grayscale intensity corresponds to dissimilarity values).
It would have been further prima facie obvious to have performed a principal component analysis on the vector of genomic data, shown by Yin et al., to obtain principal components denoting the linear combinations of genome regions, shown by Yin et al., and vector signals composed of said principal components, as shown by Bloch et al. ([0045]-[0047];[0050];[0088]-[0089]; FIGURE 5, #25). The motivation would have been to preserve functionally important features of the data while reducing the dimensionality of the dataset when dealing with a large database of indices, as shown by Bloch et al. ([0088]). This modification would have had a reasonable expectation of success because both Yin et al. and Bloch et al. utilize vectors of numeric representations of biological data to determine subgroups within the biological data. Therefore, the invention is prima facie obvious.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Popic et al., Bloch et al., and Sledge et al., as applied to claim 12 above, and further in view of Cutree (Cut a Tree into Groups of Data, 2011, R Documentation, Package stats, pg. 1; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 13, Yin et al. shows the clustering procedure is performed on DFT similarity measures (i.e. the spectral properties) (pg. 21, Col. 1, Par. 2-3).
Regarding claim 13, Yin et al in view of Popic et al., Bloch et al., and Sledge et al., as applied to claim 12 above,  does not show employing said total number of distinct peaks as a height cutoff for the clustering procedure corresponding to the total number of subpopulations. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Cutree.
Further regarding claim 13, Yin et al in view of Popic et al., Bloch et al., and Sledge et al., as applied to claim 12 above, does not show performing the clustering procedure on a combination of said vector signals and said spectral properties. 
However, performing the clustering procedure on a combination of the vector signals and spectral properties is interpreted as a matter of design choice, and Applicant has not disclosed that this feature provides an advantage, is used for a particular purpose, or solves a stated problem when compared to performing the clustering procedure on the spectral properties determined from the vector signals, as shown by Yin et al. (pg. 19, Col. 2, Par. 4 to pg. 20, Col. 1, Par. 3; pg. 21, Col. 1, Par. 2-3). Therefore, performing the clustering procedure on the spectral properties determined from the vector signals, shown by Yin et al., would perform equally as well in identifying subpopulations of constituents of biological organisms, and such a modification fails to patentably distinguish over Yin et al.
Regarding claim 13, Cutree shows a method for cutting trees generated by a clustering procedure at a given height by taking as input the desired number of groups, k, corresponding to the number of group memberships (i.e. subgroups)(pg. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clustering procedure and tree construction shown by Yin et al. to have employed the total number of peaks of the dissimilarity index corresponding to the number of subpopulations shown by Sledge et al., as a height cutoff, as shown by Cutree et al. (pg. 1). The motivation would have been combining the prior art elements of constructing a tree using a clustering procedure, shown by Yin et al., and a determined total number of subgroups using peaks of a dissimilarity index, shown by Sledge et al., according to the known method of cutting a tree generated by a clustering method to yield the desired number of subgroups, as shown by Cutree. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 18 Nov. 2020 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Yin, and any of the additional references, fail to teach or suggest “"at least one hardware processor configured to: generate, within at least one data structure of a storage medium in communication with the at least one hardware processor, a matrix comprising a set of discrete-time real valued vector signals that represent biological data compiled from a cohort of the constituents of said at least one biological organism, wherein each column of the matrix comprises one of the discrete-time real valued vector signals.", as recited in independent claims 1, 3, and 15 (Applicant’s remarks at pg. 11, para. 2-4).
This argument is not persuasive because they do not take into account the newly cited reference, Popic et al.

Applicant remarks that claims 2 and 4-14 depend from and include all of the elements of independent claims 1 and 3, and therefore are patentably distinguished over the applied references because of their dependency on patentable independent claims and additional elements recite in those claims (Applicant’s remarks at pg. 11, para. 5 to pg. 12, para. 1).
This argument is not persuasive for the same reasons discussed above regarding independent claims 1 and 3.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631